t c memo united_states tax_court ara eresian and evelyn eresian petitioners v commissioner of internal revenue respondent docket no filed date held respondent's deficiency determinations are sustained held further petitioners are liable for additions to tax under sec_6651 i r c sec_6653 a i r c and sec_6661 i r c for and for the accuracy-related_penalty under sec_6662 i r c for ara eresian and evelyn eresian pro_se paul colleran for respondent memorandum findings_of_fact and opinion nims judge respondent determined the following income_tax deficiencies additions to tax and penalty with respect to petitioners' and taxable years taxable_year deficiency a a a additions to tax penalty sec sec sec sec dollar_figure dollar_figure dollar_figure dollar_figure -0- big_number -0- -0- -0- dollar_figure unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are did petitioners have unreported income of dollar_figure and dollar_figure for and respectively did petitioners have unreported interest_income of dollar_figure and dollar_figure for and respectively did petitioners have a loss of dollar_figure on the disposition of real_estate in how much are petitioners entitled to deduct as schedule a itemized_deductions for and the following amounts are in contention category mortgage interest dollar_figure dollar_figure personal_interest charitable_contributions big_number big_number legal expenses big_number big_number total big_number did petitioners receive dollar_figure in social_security_benefits during of which dollar_figure should have been included in gross_income under sec_86 are petitioners liable for the addition_to_tax for late filing under sec_6651 for are petitioners liable for the addition_to_tax for substantial_understatement_of_income_tax liability under sec_6661 for are petitioners liable for the addition_to_tax for negligence under sec_6653 for and for the negligence_penalty under sec_6662 for some of the facts have been stipulated and are found accordingly the stipulation of facts and attached exhibits are incorporated herein by this reference deficiency there is a dollar_figure addition error this number comes from respondent's notice of findings_of_fact petitioners resided pincite westwood road shrewsbury massachusetts at the time they filed their petition during the years in issue petitioners filed joint returns their return was not filed until date petitioner wife evelyn eresian evelyn has been a title examiner for approximately years and for several years including and she has owned one-third of hobbs abstract company petitioners reported dollar_figure of wages from the company for they also reported dollar_figure of wages in but the source of the wages is uncertain during the years in issue evelyn and her son ara eresian jr ara held as trustees four rental properties most improved with apartment houses at least one of the properties ripley street worcester massachusetts was completely rented as of date its five apartments rented for a total monthly rental of dollar_figure nevertheless none of the rental income from any of these properties was reported on any federal_income_tax return for and the trust owning the properties failed to file federal_income_tax returns for the years in issue and petitioners' reported no rental income on their own returns moreover while both evelyn and ara the two trustees attended trial they failed to identify the beneficiaries of the trust petitioners failed to provide respondent with adequate books_and_records respondent therefore reconstructed petitioners' and gross_income using the bank_deposits method of proof the following is a summary of respondent's analysis deposits to northeast savings bank accounts -- dollar_figure -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total less transfers dollar_figure dollar_figure funds available for deposit wages less withholding dollar_figure dollar_figure ira_distributions dollar_figure dollar_figure social_security dollar_figure dollar_figure total dollar_figure dollar_figure unexplained bank_deposits dollar_figure dollar_figure the dollar_figure loss revolves around a real_estate_transaction of petitioners' son ara on date ara established the king realty trust immediately afterward the trust acquired several properties on king street and oread place in worcester massachusetts the king trust properties the trust then in early may encumbered the properties by mortgages with three lenders the total amount of the encumbrances was dollar_figure later that same year on date one of the lenders petron mortgage company limited_partnership petron initiated foreclosure proceedings against the king trust properties what became of the other lenders is unknown petron then held a public foreclosure auction at which it was the highest bidder with a bid of dollar_figure the foreclosure deed transferred the king trust properties to petron on date a little more than a month later on date evelyn filed a complaint against petron claiming that she was a junior mortgagee and seeking to void petron's foreclosure sale for failure to give her proper notice her claim to mortgagee status rested on a dollar_figure note and mortgage both of which indicate that they were executed contemporaneously with the formation of the king trust on date there is no credible proof that evelyn actually transferred dollar_figure to the king trust moreover the mortgage was not recorded until date at trial she explained this delay i never hoped to get the money back until this opportunity evelyn also never attempted to enforce this obligation she never received the principal or interest due her rather she received love and affection opinion petitioners' testimony is internally inconsistent and inconsistent with other evidence evelyn testified that she had no real_estate interest during and but later testified that she and her son held four properties in trust and that she was part owner of the king trust properties furthermore while she claimed that she was a mortgagee in her suit against petron she now claims that she had an equity_interest in the king trust properties some of the documents in evidence dealing with evelyn's interest in the king trust properties are inherently contradictory some of the documents support her claim as a mortgagee but because she now claims an equity_interest she points to other documents one of these documents entitled agreement to form a joint_venture has an execution date of date which precedes evelyn's suit against petron by more than a year the document purports to make her a 25-percent partner in the king street venture in return for forgiveness of its dollar_figure indebtedness to her she asserts that this agreement entitles her to a dollar_figure loss from the foreclosure sale petitioners' testimony was also evasive evelyn while a trustee of several rental properties denied knowing who the beneficiaries of the trust were or who collected the rent presumably the other trustee her son ara would have known this information but while he was at the trial he failed to testify when evelyn was asked about one of the properties bourne street worcester massachusetts she recognized the property as a three-family home but then responded i don't remember i had something to do with it but i don't remember in what capacity after respondent showed her a deed which indicated that she had owned the property prior to date and respondent asked if the deed refreshed her memory she replied no it doesn't when questioned further she finally admitted that she had owned the property but she asserted i haven't even been on that property we find no flaw in respondent's reconstruction of petitioners' income using the bank_deposits method and petitioners have pointed to none the use of the bank_deposits method for computing income has long been sanctioned by the courts when a taxpayer keeps no books_or_records and has large_bank deposits the commissioner is not arbitrary or capricious in resorting to the bank_deposits method 96_tc_858 affd 959_f2d_16 2d cir because petitioners failed to produce books_and_records respondent reconstructed income from petitioners' bank_deposits respondent added petitioners' deposits together identified any deposits which represented interaccount transfers and subtracted the known funds that petitioners had available during the years for deposit petitioners have failed to show that respondent improperly reconstructed their gross_income petitioners while bearing the burden_of_proof rule have introduced no credible_evidence that disproves any element of respondent's deficiency determination--no books_or_records and no underlying documentation respondent's determination is therefore sustained as to the inclusion of unreported income from an unknown source of dollar_figure and dollar_figure in and respectively unreported interest_income in the amounts of dollar_figure and dollar_figure for and respectively and the disallowance of the dollar_figure loss for similarly respondent's determination is also sustained as to itemized_deductions in the amounts of dollar_figure and dollar_figure for and respectively and taxable social_security_benefits in the amount of dollar_figure for respondent determined an addition_to_tax for late filing of petitioners' income_tax return for under sec_6651 in the amount of dollar_figure petitioners filed their return the extended due_date of which was date on date they have offered no explanation for this lateness petitioners are therefore liable for the addition_to_tax for late filing as determined by respondent respondent also determined an addition_to_tax for substantial_understatement_of_income_tax liability for under sec_6661 in the amount of dollar_figure because we have sustained respondent's deficiency determination petitioners' understatement exceeds percent of the amount required to be shown on their return and it also exceeds dollar_figure petitioners are therefore liable for the addition_to_tax for substantial_understatement as determined by respondent respondent determined an addition_to_tax for negligence under sec_6653 for in the amount of dollar_figure and an accuracy-related_penalty for negligence under sec_6662 for in the amount of dollar_figure sec_6662 imposes a 20-percent accuracy-related_penalty based upon any portion of an underpayment_of_tax required to be shown on a return if as provided in sec_6662 the underpayment is attributable among other things to negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax sec_6662 includes in the definition of negligence any failure to make a reasonable attempt to comply with the internal revenue title petitioners have the burden_of_proof 58_tc_757 see grzegorzewski v commissioner tcmemo_1995_49 they have failed to present any evidence refuting respondent's determination of negligence respondent's determination of negligence is sustained to reflect the above decision will be entered for respondent
